DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ben Smith on May 23, 2022.  The following claims is an amendment to claims dated April 15, 2022.

(CURRENTLY AMENDED) An apparatus comprising: 
	a plurality of beamformer chips, each associated with at least one radiating element and including a control bus interface and a reserve input configured to be remapped into the control bus interface in the event that a signal within the control bus interface fails; 
	a subarray controller structured to control the plurality of beamformer chips; and 
	a plurality of primary control buses structured to provide instructions from the subarray controller to the plurality of beamformer chips, and each including: 
	a plurality of primary control paths providing communication from the subarray controller to the control bus interface, and 
	a reserve control path structured to be remapped to provide communication from the subarray controller to the control bus interface in the event that one of the plurality of primary control paths fails.  
	wherein the plurality of primary control buses and the plurality of secondary control buses are arranged in an orthogonal manner.

(CANCELLED) 
(CANCELLED)  
(Previously Presented) The apparatus of claim 1, wherein each of the plurality of beamformer chips include a control register block and one or more multiplexers configured to remap the reserve input into the control interface block.  
(Previously Presented) The apparatus of claim 1, further comprising a plurality of secondary control buses; wherein each of the plurality of beamformer chips further comprise a secondary control bus interface; wherein the plurality of secondary control buses are configured to provide communication between the subarray controller and the secondary control bus interface of the plurality of beamformer chips in the event that one or more of the plurality of primary control paths of one or more of the plurality of primary control buses fails.  
 (Previously Presented) The apparatus of claim 5, wherein one or more of the plurality of secondary control buses provide communication between the subarray controller and the secondary control bus interface of the plurality of beamformer chips while the reserve control path is remapped into the control bus interface.  
 (CANCELLED).  
(Previously Presented) The apparatus of claim 1, further comprising: 
	an additional subarray controller structured to control the plurality of beamformer chips; and 
	a plurality of secondary control buses; 
	wherein each of the plurality of beamformer chips further comprise a secondary control bus interface; 
	wherein the plurality of secondary control buses are structured to provide instructions from the additional subarray controller to the secondary control bus interface of the plurality of beamformer chips, wherein the additional subarray controller is configured to provide communication from the additional subarray controller to the secondary 3Appl. No. 17/091,171Response to the Office Action dated 02/09/2022control bus interface in the event that one of the plurality of primary control paths of the plurality of control buses fails.  
(Previously Presented) The apparatus of claim 8, wherein one or more of the plurality of secondary control buses provide communication from the additional subarray controller to the control bus interface while the reserve control path is remapped.  
(CANCELLED)  
(CANCELLED)  
(CANCELLED)  
(CANCELLED)  
(CANCELLED)  
(Previously Presented) The apparatus of claim 1, wherein each of the plurality of beamformer chips includes a primary clock input, a primary data input, and a primary frame input for the plurality of primary control paths.  
(Previously Presented) The apparatus of claim 1, wherein each of the plurality of beamformer chips include a control register block, a first multiplexer in communication with the primary clock input and the reserve control path, a second multiplexer in communication with the primary data input and the reserve control path, and a third multiplexer in communication with the primary frame input and the reserve control path; wherein each of the first multiplexer, the second multiplexer, and the third multiplexer is configured to remap the reserve input into the control interface block.

Allowable Subject Matter
Claims 1, 4-6, 8-9 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a plurality of primary control buses and secondary control buses wherein the plurality of primary control buses and the plurality of secondary control busses are arranged in an orthogonal manner.  
The closest prior art is found to be Martek et. al. (US Pat. 6,351,237 B1) which discloses a fault tolerant system having a first and second spectrum management unit (SMU) 801, 802 as shown in figure 6B wherein the second SMU 802 may be provided as a “hot swap” in order to provide the same functionality as the first SMU 801. See Martek col. 9 ll. 17 – 30.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648